United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-3046
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                               Scott Allen Johnson

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                         Submitted: December 26, 2013
                            Filed: January 7, 2014
                                [Unpublished]
                                ____________

Before WOLLMAN, BYE, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Scott Johnson appeals the sentence imposed by the district court1 after he
pleaded guilty to a drug offense. On appeal, Johnson’s counsel has moved to

      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence is substantively unreasonable.

       Upon careful review, we conclude that Johnson’s sentence is not substantively
unreasonable. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en
banc) (appellate review of sentencing decision); United States v. Zauner, 688 F.3d
426, 429-30 (8th Cir. 2012) (when district court varies downward from presumptively
reasonable Guidelines sentence, it is nearly inconceivable that court abused its
discretion in not varying downward even further). Further, having independently
reviewed the record in accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), we
find no nonfrivolous issues. Therefore, we grant counsel’s motion to withdraw. The
judgment is affirmed.
                        ______________________________




                                        -2-